internal_revenue_service number release date index number ---------------------------------- ------------------------------------------------------- -------------------------------- ------------------------------------------------------ ----------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------------- id no ------------------ telephone number -------------------- refer reply to cc fip b04 plr-112892-17 date date ---------------------------------------------------------------------------------- ----------------------------------------- --------------------------------------------------- ----------------------------------------- ------------------------------------------- taxpayer obligor insurer guarantor initial reinsurer claims administrator ----------------------------------------- state w state x country country agreement agreement agreement ---------- --------- -------------------------------- ----------------------------------- --------------------------------------------------------- ----------------------------------------- ---------------------------------- dear -------------- this letter is in response to the request submitted by your authorized representative for rulings on the federal_income_tax treatment of certain contracts under part ii of subchapter_l of the internal_revenue_code facts taxpayer is a country corporation it is not licensed or recognized as an insurance_company under country law or the law of any state in the united_states pursuant to agreement taxpayer will acquire the risk under vehicle service contracts vscs but will not sell vscs nor sell repair or manufacture vehicles taxpayer will make a plr-112892-17 sec_953 election to be treated as a u s insurance_company for federal_income_tax purposes and will report its underwriting and investment_income on a form 1120-pc motor_vehicle dealers dealers sell vscs to eligible motor_vehicle purchasers consumers purchasing a vsc is optional and the cost is not included in the purchase_price of the vehicle the vscs provide coverage for a pre-determined period of time or for a pre-determined number of miles driven whichever comes first the vscs provide consumers with financial protection against economic loss for certain repair costs by covering the cost of repairs or by reimbursing consumers for the cost of parts and labor to repair or replace covered parts the vscs also cover a portion of towing costs incidental extra expenses related to trip disruption and costs for a rental replacement automobile consumers obtain vsc covered services from dealers or another service provider the vscs are not prepaid service contracts and they do not cover routine preventive maintenance the vscs also do not cover repairs covered by a manufacturer’s warranty and except as stated above do not cover incidental or consequential damages such as property damage personal injury inconvenience or loss of vehicle use if the consumer purchases a vsc the risk of the unexpected equipment failure transfers to obligor the other party to the vscs when there is a breakdown on a vehicle covered by a vsc obligor is responsible for the economic loss that otherwise would have been borne by the consumer the following arrangements are in place or will be entered into with respect to the vscs obligor's duties under the vscs are guaranteed by an insurance_policy obligor enters with guarantor a state w corporation which is unrelated to obligor obligor will enter into agreement with insurer a state x captive_insurance_company to transfer percent of its risk under the vscs obligor and insurer are wholly owned by a common parent insurer will enter into agreement with initial reinsurer a country insurance_company to transfer percent of its risk under the vscs under agreement initial reinsurer will transfer percent of its risk under the vscs to taxpayer in the event obligor ceases to operate is bankrupt or otherwise financially impaired or a claim or contract cancellation refund is not paid within sixty days after proof of loss has been filed the consumer may file a direct claim with guarantor plr-112892-17 pursuant to agreement initial reinsurer will remit to taxpayer a predetermined arms- length amount for each vsc neither obligor insurer initial reinsurer nor taxpayer will provide repair services under the vscs claims administrator will investigate and process all claims for covered repair made under the vscs as claims are made and approved insurer will reimburse obligor in turn initial reinsurer will reimburse insurer the amount it paid to obligor and in accordance with agreement taxpayer will reimburse that amount to initial reinsurer insurer and initial reinsurer are brother-sister entities of the same control group taxpayer is unrelated to the dealers and is not in the same controlled_group as insurer and initial reinsurer however the individual who owns taxpayer is a minority owner of the holding_company that owns insurer and initial reinsurer taxpayer represents that more than half its business during the taxable_year will be reinsuring initial reinsurer’s risk under the vscs and for federal_income_tax purposes it will account for the vsc premiums it receives the related unearned premiums the related unpaid_losses and other items of income and deductions in accordance with sec_832 law and analysis sec_831 provides that taxes computed as provided in sec_11 are imposed for each taxable_year on the taxable_income of every insurance_company other than a life_insurance_company sec_831 defines the term_insurance company for purposes of sec_831 as having the same meaning as that term is given under sec_816 sec_816 provides that the term_insurance company means any company more than half of the business of which during the taxable_year is the issuing of insurance or annuity_contracts or the reinsuring of risks underwritten by insurance_companies neither the internal_revenue_code nor treasury regulation define insurance or insurance_contract for federal_income_tax purposes in the seminal case addressing this subject the united_states supreme court reasoned that in order for a transaction to qualify as insurance the amounts must be received as a result of a transaction which involved an actual ‘insurance risk’ at the time the transaction was executed historically and commonly insurance involves risk-shifting and risk- distributing that these elements of risk-shifting and risk-distributing are essential to a life_insurance_contract is agreed by courts and commentators plr-112892-17 312_us_531 subsequent cases in analyzing whether premiums_paid to captive insurance_companies are deductible have considered whether the transaction constitutes insurance in its commonly accepted sense and whether the risk transferred is an insurance risk to establish a framework for determining whether an arrangement will be respected as insurance for federal tax purposes r v i guaranty co ltd v commissioner 145_tc_209 see also 142_tc_1 the risk transferred must be risk of economic loss 572_f2d_1190 7th cir courts consider all of the facts and circumstances to determine whether an arrangement qualifies as insurance rent- a-center t c pincite citing 96_tc_45 pincite risk shifting occurs when a person facing the possibility of an economic loss transfers some or all of the financial consequences of the potential loss to the insurer see revrul_2005_40 c b if the insured has shifted its risk to the insurer then a loss by the insured does not affect the insured because the loss is offset by the insurance payment see 811_f2d_1297 9th cir risk_distribution occurs when an insurer pools a large enough collection of unrelated risks those unaffected by the same event and distributes the risks among the policyholders rent-a-center t c pincite avrahami v commissioner t c no pincite a captive may achieve adequate risk_distribution by insuring only subsidiaries within its affiliated_group id but see revrul_2005_40 2005_4_cb_4 holding that where only one entity participates as the insured the arrangement lacks sufficient risk_distribution in analyzing risk_distribution there must be both a sufficient number of insured companies as well as a sufficient number of independent risk exposures avrahami t c no pincite in situation of revrul_2009_26 2009_2_cb_366 the service considered a ninety percent quota share arrangement between a ceding company with big_number policyholders and a reinsurer that had no other business the service concluded that the reinsurance contract between the ceding company and the reinsurer shifted risk to the reinsurer and distributed risk among the big_number policyholders the ceding company insured accordingly the reinsurer qualified as an insurance_company because it reinsured risks underwritten by an insurance_company and assuming these risks constituted more than half of its business for the year to determine whether an arrangement constitutes insurance in its commonly accepted sense factors to consider are whether the insurer is organized operated and regulated as an insurance_company by the states or jurisdictions in which it does business whether the insurer is adequately capitalized whether the insurance plr-112892-17 policies are valid and binding whether the premiums are reasonable in relation to the risk of loss and whether premiums are duly paid and loss claims are duly satisfied r v i guaranty co ltd t c pincite rent-a-center t c pincite we conclude that for federal tax purposes taxpayer’s agreement agreement with initial reinsurer is an insurance_contract for federal_income_tax purposes pursuant to agreement taxpayer acquires risks under the vscs obligor does not provide repair services under the vscs and the vscs are not prepaid service contracts under the vscs for a fixed price obligor is obligated to indemnify the consumer for economic loss not covered by the manufacturer’s or other warranty arising from the mechanical breakdown of and repair expense to a purchased or leased motor_vehicle the vscs shift the consumers’ risks of loss due to mechanical failure to obligor obligor is the obligor under the vscs issued to a substantial number of individual consumers the vscs cover a substantial number of motor vehicles therefore the risks will be distributed across a large number of insureds and risk exposures obligor transfers these risks to insurer insurer transfers these risks to initial reinsurer and initial reinsurer will transfer these risks to taxpayer these reinsurance transactions are similar to the one described in situation of revrul_2009_26 because by looking through the reinsurance arrangements to the original consumers the risks ultimately assumed by taxpayer will be distributed among a large number of insured in addition to having insurance risk risk shifting and risk_distribution based on the facts described above the arrangement constitutes insurance in its commonly accepted sense holdings based on the information submitted and taxpayer’s representations taxpayer’s agreement agreement with initial reinsurer is an insurance_contract for federal_income_tax purposes provided that at the end of each taxable_year more than half of taxpayer’s business is reinsuring the vscs taxpayer will qualify as insurance_company for that taxable_year for purposes of sec_831 except as expressly provided herein no opinion is expressed concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter the rulings contained in this letter are based upon information and representations submitted by taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party this office has not verified any of the material submitted in support of the request for rulings and it is subject_to verification on examination this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent plr-112892-17 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives sincerely rebecca l baxter senior technician reviewer branch financial institutions products
